DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
The restriction requirement between the apparatus of claims 1 – 17 and a method of claims 18 - 20, as set forth in the Office action mailed on 11/05/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 11/05/2021 is fully withdrawn.  Claims 18 - 20, directed to a method of delivering a stent is no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Matthew Jakubowski on 02/23/2022.

The application has been amended as follows: 

1 (Currently Amended): A stent graft delivery system configured to deliver and deploy a stent graft within a blood vessel, the stent graft delivery system comprising:
a stent graft cover; a screw gear;
a handle assembly including:
an external slider configured to rotate about the screw gear, and
a central hub configured to slide linearly along the screw gear as the external slider is rotated;
wherein the central hub defines (i) a main lumen port extending therethrough and configured to receive the stent graft cover, and (ii) a branched lumen port configured to receive a branched lumen; and
wherein the central hub is connected to the stent graft cover and the branched lumen such that linear movement of the central hub relative to the screw gear retracts the stent graft cover and the branched lumen.

2 (Cancelled).

3 (Currently Amended): The stent graft delivery system of claim 1, wherein the screw gear includes a slot extending along a longitudinal direction thereof, and wherein the central hub includes a wing extending radially outwardly therefrom and into the slot, such that the wing slides through the slot as the central hub moves linearly relative to the screw gear.

4 (Currently Amended): The stent graft delivery system of claim 3, wherein the branched lumen port extends into the slot.

8 (Currently Amended): The stent graft delivery system of claim 7, wherein the main lumen port is connected to the branched lumen port at a seal, and wherein the branched lumen extends between the main lumen port and the seal.

10 (Currently Amended): A stent graft delivery assembly, comprising:
a screw gear extending along a longitudinal direction, the screw gear having an inner surface, a threaded outer surface, and an opening extending 
an external slider configured to rotate about the threaded outer surface to move along the longitudinal direction;
a graft cover hub extending along the longitudinal direction and at least partially disposed within the screw gear, wherein the graft cover hub includes a wing extending radially outward therefrom and through the opening such that the wing tracks along the opening as the external slider is rotated, wherein the graft cover hub defines (i) a main lumen port extending along the longitudinal direction and (ii) a branched lumen port;
a stent graft cover fixed within the main lumen port; 
a branched lumen extending through the branched lumen port; and
wherein the graft cover hub is connected to the stent graft cover and the branched lumen such that movement of the graft cover hub along the longitudinal direction retracts the stent graft cover and the branched lumen.

11 (Cancelled).


Allowable Subject Matter
Claims 1, 3 – 10, and 12 – 20 are allowed.



Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art alone or in combination with fails to disclose or make obvious the device of independent claims 1 and 10, and the method of using the device recited in claim 18. Wherein the device of claims 1, 10, and 18 comprises a stent graft delivery system including a stent graft cover, a screw gear, an external slider configured to rotate about the screw gear, a central hub (graft cover hub) configured to slide along the screw gear; wherein the central hub / graft cover hub comprises at least a portion of a main lumen port configured to receive the stent graft cover and at least a portion of a branched lumen port configured to receive a branched lumen. The device further comprising wherein when the central hub / graft cover hub is retracted linearly relative to the screw gear, the stent graft cover and the branched lumen are retracted.
The closest prior art, Vad (US 20180360633 A1), discloses a stent graft delivery system comprising a stent graft cover (sheath 104) configured to cover a stent graft (paragraph [0076]), a screw gear (main handle 10 which comprises threads 132) (paragraph [0080]), an external slider (second handle 12) configured to slide along the screw gear (main handle 10) (paragraph [0084]), a central hub / graft cover hub (connector 108) which defines a main lumen port (lumen of connector 108) and a branched lumen port (flush port 116). However, Vad does not disclose (i) wherein the main lumen port (lumen of connector 108) is configured to receive the stent graft cover, the stent graft cover of Vad receives the outer surface of the central hub (connector 108) (paragraph [0076]); and (ii) wherein the branched lumen port is configured to . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew P. Restaino whose telephone number is (571)272-4748. The examiner can normally be reached Mon - Fri 8:00 - 4:00 ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 5712722739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Andrew P. Restaino/Examiner, Art Unit 3771                                                                                                                                                                                                        
/KELLY J BEKKER/Supervisory Patent Examiner, Art Unit 3771